DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

In the 5/3/2022 communication, the applicant argues in part,
“Claims 2-21 stand rejected as allegedly being unpatentable over claims 1-24 of U.S. Patent No. 10,661,594. Claims 2-21 also stand rejected as allegedly being unpatentable over claims 1-20 of U.S. Patent No. 11,104,177. Without commenting on the basis for the double patenting rejection, Applicant has submitted a terminal disclaimer herewith to address this rejection. Applicant believes that this application is otherwise in condition for allowance.”

The examiner agrees with that characterization and notes that the Terminal Disclaimer filed on 5/3/2022 has been approved, overcoming both double patenting rejections.

There being no remaining rejections, all claims stand allowed.

The following discussion from the notice of allowance in family application 15/984,000 explains the reasons for the allowance that are relevant in the present application:

“
On 1/7/2020, the applicant telephoned the examiner conducted a demonstration of the inventive product; included herewith are a series of images from that demonstration which led the examiner to reverse his position by showing that when the structure is peeled open:
(1) all of the relevant indicia remain readable, after having been hidden before peeling; and 
(2) irreversible damage clearly occurs to a metallic portion by the peeling open process in a way that the indicia is unharmed
The examiner had argued that the claimed process would seem to damage any indicia associated with a support layer in the process of peeling but the applicant during the interview demonstrated that this was clearly not the case. Three photographs from the 1/7/2020 demonstration are included below. 

The first image shows the structure prior to peeling open. Note that the indicia are not visible.
The second image shows how peeling exposed the indicia.
The third image shows how the structure has been irreversibly damaged by the peeling. In particular, the metallic areas have been broken apart, such that some portions are on either side and reassembly is not possible.
Thus the intended functions of the invention are visibly achieved and the rejections are withdrawn.

    PNG
    media_image1.png
    1904
    1428
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1904
    1428
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1071
    1426
    media_image3.png
    Greyscale


“

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876